                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

LATICIA W. LEWIS                                                     CIVIL ACTION

VERSUS                                                               NO.    19-9665

JUDGE THOMAS R. DUPLANTIER                                           SECTION AF@ (3)

                                             ORDER

       The Court, having considered the petition, the record, the applicable law, the Magistrate

Judge's Report and Recommendation, and the lack of any objections thereto, hereby approves the

Magistrate Judge's Findings and Recommendation and adopts it as its opinion.       Accordingly,

       IT IS ORDERED that plaintiff’s complaint be and is hereby dismissed without prejudice

for failure to state cognizable claim in federal court on the ground of judicial immunity.

       New Orleans, Louisiana, this ______         June
                                     21st day _________________, 2019.




                                              _________________________________
                                                   MARTIN L.C. FELDMAN
                                              UNITED STATES DISTRICT JUDGE
